[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 314 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 315 
We find no room for doubt in this case. The bill in question was drawn by the defendant Loomis on the defendant Sisson, and was accepted by the latter for the accommodation of the drawer. The instrument did not take effect as a valid obligation until it was discounted by the plaintiffs. It was indorsed by the drawer, because it was payable to his order, and also by the firm of J.J. Stewart  Co., before it came to the plaintiffs' hands; but that firm never owned the bill. It was delivered by the drawer to Canfield, one of the members of that house, not for money or value advanced upon it, but for the purpose of negotiating it on the drawer's account. Canfield indorsed it in the name of his firm to the plaintiffs, who took the paper at a usurious rate of interest. These facts seem to have been proved without contradiction. If there was any doubt about them proper to be solved by a jury, there was no request made at the time that the case should go to the jury. The judge dismissed the complaint, assuming the facts to be as stated. The exception taken to that ruling only raises a question of law. *Page 316 
And, in point of law, the transaction was a usurious loan of money. It was a loan, because it could not be anything else. The plaintiffs could not purchase a bill which had no owner — in other words, which had no legal existence until it came to their hands. It is true that the words "value received" were a part of the instrument; and these words imported that the bill was drawn and accepted for value in the hands of the drawee or acceptor. It may also be assumed that the plaintiffs supposed they were purchasing an obligation which bound the parties before they advanced their money upon it. But these circumstances do not relieve the case. Neither the drawer nor the acceptor made any representations to the plaintiffs beyond the language contained in the contract itself. But if the very words of a contract are to be taken as a representation of facts which estops the party who makes the obligation from interposing a defence inconsistent with that representation, then all contracts must be deemed valid which appear to be so on their face, and not only usury, but duress and fraud, can no longer be alleged. Such is not the rule of law. (Mechanics' Bank v. The New Haven R.R. Co., 3 Kern., 638.) Again, the indorsement and negotiation of the bill to the plaintiffs by the firm of J.J. Stewart  Co. undoubtedly imported that this firm were the owners of the obligation, and that they were selling it as a valid instrument in their hands. But here, also, there was no representation outside of the contract. The drawing, the acceptance, and the indorsement of the bill, all spoke, it is true, in the very language of a bill founded on some real transaction. But there was no other language by which the plaintiffs were deceived. They acted, so far as we know, without inquiry; and having advanced their money at a rate of interest which the law forbids, they must take all the hazards which attend such dealings. They cannot impart life to the contract by alleging that they acted under false impressions as to its character, because those impressions were not produced by any conduct or representations of the defendants which ought to prevent the real nature of the transaction from being brought to the test of the statute against usury. (Dowe v. Schutt, 2 *Page 317 
Denio, 621; Williams v. Storm, 2 Duer, 52; Powell v.Waters, 8 Cow., 669.) The judgment must be affirmed.
SELDEN, J., took no part in the case; all the other judges concurring,
Judgment affirmed.